DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on 17 October, 2022 have been entered. Claims 1 and 19 have been amended. Claims 1-19 are still pending in this application, with claims 1 and 19 being independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an expression decomposer, a LOD converter, an encoder, and a decoder in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 20200265611 A1) in view of Maurer et al. (US 6272231 B1) further in view of Raghavan et al. (US 20150173715 A1).
Regarding Claim 1, Hemmer teaches a method for efficient data transfer (Hemmer Title: cost-driven framework for progressive compression of textured meshes), the method comprising:
receiving by an Hemmer [0032] As stated above, a LOD as defined herein is a representation of a surface that includes a mesh; [0052] A subdivision is a decomposition of a first set into a second set of subsets such that the intersection of each pair of subsets is empty and such that the union of all subsets equals the first set; [0072] At 204, the LOD reduction manager 140 performs a plurality of LOD reduction operations on the first LOD to produce a plurality of candidate LODs; [0137] Progressive compression is not the only way to provide a user with a refined depiction while the final high-resolution mesh is loading; [0171] the pairs (bit-rate; distortion) are computes for all possible LODs (i.e., L.sup.2 pairs of mesh/texture LOD) and store them in an array);
converting by a LOD converter the deformed mesh to a four-dimensional Hemmer [0088] Mesh decimation operation 324: a batch of seam-preserving edge-collapse operations that use the quadric error metric extended to five dimensions (i.e., XYZ and UV coordinates) for textured meshes); 5D anticipates 4D wave.
performing Hemmer [0145] an arrangement of single-rate encoded mesh LODs may be combined with an arrangement of encoded texture image LODs to produce a sequence of encoded LODs having an improved compression efficiency);
selecting a level of detail for the data stream; (Hemmer [0075] At 210, the selection manager 170 performs a candidate selection operation on the values of the LOD cost metric for each of the plurality of candidate LODs to produce a second LOD (e.g., second LOD data 172))
compressing the data stream (Hemmer [0076] FIG. 3 is a diagram that illustrates a cost-driven framework 300 for progressive compression of textured meshes); and
transmitting the compressed data stream to a device (Hemmer [0160] This encoded LOD sequence 1274 may then be transmitted to a client computer for decoding and rendering of the LODs on a display).
Hemmer does not but Maurer teaches 
expression mesh and wave function (Maurer col1, ll35-41: The avatar apparatus uses an image processing technique based on model graphs and bunch graphs that efficiently represent image features as jets composed of wavelet transforms at landmarks on a facial image corresponding to readily identifiable features)
Maurer discloses an image processing technique based on model graphs and bunch graphs that efficiently represent image features as jets, which is an analogues art.
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Hemmer to incorporate the teachings of Maurer, and apply the wavelet-based facial motion capture for avatar animation, as taught by Maurer into the techniques of compressing level of detail (LOD) data involve sharing a texture image LOD among different mesh LODs for single-rate encoding.
Doing so would allow tracking of a person's natural characteristics without any unnatural elements that may interfere or inhibit the person's natural characteristics for the advanced electronic messaging system utilizing animatable 3D models.
Hemmer does not but Raghavan teaches the four-dimensional wave comprising a wave function representing changes through time of points in three-dimensional space representing an animation (Raghavan The preferred data set is four-dimensional, with an echo density at each point in a grid labeled by (x,y,z,t), where (x,y,z) specifies a spatial location as usual, in a coordinate system where the patient is at rest, and t refers not to absolute time but to the current phase of the heart; [0149] since a three-component Doppler acquisition gives information about blood flow in every direction, in the final four-dimensional data set the flow along such an artery can be followed along the whole length of that artery, not merely when it is toward or away from the sensor).
Raghavan discloses a method for obtaining data on the response of internal tissues, which is an analogues art.
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Hemmer to incorporate the teachings of Raghavan, and apply the four-dimensional image data, as taught by Raghavan into the techniques of compressing level of detail (LOD) data involve sharing a texture image LOD among different mesh LODs for single-rate encoding.
Doing so would be able to create a four-dimensional image model such a flow along an artery for the advanced electronic messaging system utilizing animatable 3D models.

Regarding Claim 2, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein the selecting of a level of detail for the data stream is based on information received from the device (Hemmer [0037] The LOD manager 130 is configured to obtain, store, and/or transmit first LOD data 132. In some implementations, the LOD manager 130 is configured to receive the first LOD data 132 over a network connection via the network interface 122). 

Regarding Claim 3, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein a server performs the selecting of a level of detail (Hemmer [0004] a method can include obtaining, by processing circuitry of a server computer). 

Regarding Claim 4, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein a base mesh is used to determine output of the LOD converter (Hemmer [0072] At 204, the LOD reduction manager 140 performs a plurality of LOD reduction operations on the first LOD to produce a plurality of candidate LODs; [0145] LODs may be determined by optimizing a cost metric function (e.g., the agony defined above) over candidate sequences of LODs).

Regarding Claim 5, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein the data stream includes a mesh (Hemmer [0072] At 204, the LOD reduction manager 140 performs a plurality of LOD reduction operations on the first LOD to produce a plurality of candidate LODs (e.g., candidate LOD data 150, 150′, 150″) and a plurality of recovery bitstreams (e.g., recovery bitstream 158 and recovery bitstreams associated with LOD data 150 and 150″), each of the plurality of candidate LODs including a respective candidate triangular mesh).

Regarding Claim 6, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein the decompressing is performed on a client side (Hemmer [0216] perform a decompress operation on the hybrid-encoded recovery bitstream to render the surface on a display connected to the client computer at a specified LOD).

Regarding Claim 7, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein the four-dimensional wave is a surface wave (Hemmer [0004] information related to a surface of a three-dimensional object; Maurer col1, ll39-41: jets composed of wavelet transforms at landmarks on a facial image corresponding to readily identifiable features). The same motivation as Claim 1 applies here.

Regarding Claim 8, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches wherein the data stream is an encoded function of the surface stream (Hemmer [0028] a specific mesh decimation algorithm to produce a chain of LODs of the encoded progressive mesh).

Regarding Claim 9, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 1, and further teaches further comprising: receiving input in a form of a data stream (Hemmer [0076] FIG. 3 is a diagram that illustrates a cost-driven framework 300 for progressive compression of textured meshes. The framework 300 takes as input a reference LOD).

Regarding Claim 10, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 9, and further teaches wherein the data stream includes an audio stream (Hemmer [0195] Device 1650 may also communicate audibly using audio codec 1660, which may receive spoken information from a user and convert it to usable digital information).

Regarding Claim 11, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 10, and further teaches wherein the data stream includes a visual stream (Hemmer [0091] Texture reduction operation 330: in some implementations, this takes the form of a progressive JPEG compression operation. Produces a candidate LOD 340 and a recovery bitstream 350).

Regarding Claim 12, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 11, and further teaches wherein the visual stream includes a video stream (Maurer col3, ll16-18: The imaging system acquires and digitizes a live video image signal of a person thus generating a stream of digitized video data organized into image frames). The same motivation as Claim 1 applies here.

Regarding Claim 13, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 12, and further teaches wherein the visual stream includes an image (Hemmer [0091] Texture reduction operation 330: in some implementations, this takes the form of a progressive JPEG compression operation. Produces a candidate LOD 340 and a recovery bitstream 350).

Regarding Claim 14, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 13, and further teaches wherein the image is a 2D photograph (Hemmer [0143] Two texture atlases can be compatible if a union of two-dimensional triangles of each of the atlases covers the same region in a texture image).

Regarding Claim 15, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 13, and further teaches wherein the image is a 3D photograph (Hemmer [0031] the user's experience in decoding and rendering the LODs representing three-dimensional objects; Maurer col3, ll27-29: The animated facial image may be based on a photorealistic model of the person). The same motivation as Claim 1 applies here.

Regarding Claim 16, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 13, and further teaches wherein the image is a sketch of a person (Maurer col3, ll27-30: The animated facial image may be based on a photorealistic model of the person, a cartoon character or a face completely unrelated to the user). The same motivation as Claim 1 applies here.

Regarding Claim 17, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 13, and further teaches wherein the image is a sketch of a character (Maurer col3, ll27-30: The animated facial image may be based on a photorealistic model of the person, a cartoon character or a face completely unrelated to the user). The same motivation as Claim 1 applies here.

Regarding Claim 19, Hemmerin view of Maure further in view of Raghavan teaches a system for efficient data transfer (Hemmer Title: cost-driven framework for progressive compression of textured meshes), the system comprising:
an expression decomposer (Hemmer FIG1.130: LOD Manager; Maurer col1, ll35-41: The avatar apparatus uses an image processing technique based on model graphs);
a LOD converter communicatively coupled to the expression decomposer (Hemmer FIG1.140: LOD Reduction Manager);
an encoder communicatively coupled to the LOD converter (Hemmer FIG12.1274: Encoded LOD Sequence; [0129] a progressive mesh encoder may use the mesh decimation process);
a decoder communicatively coupled to the encoder (Hemmer [0129] player player a progressive mesh encoder may use the mesh decimation process to define a lower level of detail (LOD) to be used by a progressive mesh decoder); and
a player communicatively coupled to the decoder and the LOD converter (Hemmer [0184] The processor 1602 can process instructions for execution within the computing device 1600, including instructions stored in the memory 1604 or on the storage device 1606 to display graphical information for a GUI on an external input/output device, such as display 1616 coupled to high speed interface 1608; FIG16.1616: Display). The same motivation as Claim 1 applies here.

4.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 20200265611 A1) in view of Maurer et al. (US 6272231 B1) in view of Raghavan et al. (US 20150173715 A1) further in view of Wurtzel et al. (US 20050187806 A1).
Regarding Claim 18, Hemmer in view of Maurer further in view of Raghavan teaches the method of claim 13, but does not teach the limitation therein.
 Wurtzel discloses a method for managing an animation project, which is an analogues art. Wurtzel teaches wherein the image is from a police sketch artist (Wurtzel [0145] For example, police sketch artists use a library of features that are generic to the human race. A sketch artist might be able to choose a set of eyebrows from one of a hundred generic eyebrow sets, based on a description from a witness).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Hemmer to incorporate the teachings of Wurtzel, and apply the police sketch, as taught by Wurtzel into the techniques of compressing level of detail (LOD) data involve sharing a texture image LOD among different mesh LODs for single-rate encoding.
Doing so would provide a pool of reusable characteristics for at least one character; and a pool of available artists, wherein a member of the pool of available artists selects at least one reusable characteristic from the pool of reusable characteristics for the advanced electronic messaging system utilizing animatable 3D models.


Response to Arguments
Applicant's arguments filed on 17 October, 2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1 and 19 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611